Substantial evidence supports the Unemployment Insurance Appeal Board’s decision finding that claimant was ineligible to receive benefits because he was not totally unemployed during the weeks in question. Claimant acknowledged that he provided services for Wurtsboro Flight Services on the relevant days and, hence, his own testimony supports the Board’s decision (see Matter of Suwczinsky [Commissioner of Labor], 10 AD3d 762 [2004]). We also discern no basis upon which to disturb the Board’s finding that claimant made willful misrepresentations in certifying for benefits and, thus, is liable for a recoverable overpayment. Claimant admittedly received the unemployment insurance handbook, which recited, among other things, that all work must be reported regardless of remuneration. Nonetheless, claimant failed to report the services at issue, contending that he “overlooked” the passages in the handbook defining work and that the intermittent and inconsequential nature of the services he provided caused the entire issue to “slip[ ] his mind.” Simply put, neither claimant’s failure to adequately read the handbook (see Matter of Bothe [Commissioner of Labor], 10 AD3d 759, 760 [2004]) nor the purportedly unintentional *1130nature of his misrepresentation (see Matter of Bowlby [Commissioner of Labor], 31 AD3d 939, 940 [2006]) is a valid defense. Under such circumstances, claimant was properly charged with a recoverable overpayment (see Matter of Mounnarat [Commissioner of Labor], 6 AD3d 852, 853 [2004]). Finally, the loss of effective days imposed falls within the permissible statutory range (see Labor Law § 594).
Cardona, P.J., Mercure, Carpinello, Malone Jr. and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.